Exhibit 10.29

MASTER SERVICES AGREEMENT

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (“Amendment” or “Information Technology Services
Agreement”) is made at on November 24, 2009.

Between:

GENERAL ELECTRIC COMPANY, a New York corporation ( the “Company”)with its head
office at 3135 Easton Turnpike, Fairfield, Connecticut 06431.

And:

Genpact International, Inc, a Delaware Corporation through its Hungarian Branch
with its principal place of business at 178. Váci út, H-1138 Budapest, Hungary
(“Contractor”).

(The Company and Contractor being individually referred to herein as the “Party”
and collectively referred to herein as the “Parties”)

WHEREAS:

 

A The Company and its Affiliates entered into a Master Services Agreement
(“MSA”) as of December 30, 2004 with the Contractor;

 

B. The Parties have now agreed to amend the MSA whereby the Contractor is to
perform certain software related development services in accordance with this
Amendment on such terms and conditions set out hereinafter,

 

B The Parties understand that the work to be undertaken by the Contractor under
this Amendment will be performed in part by the employees of the Contractor and
its Subsidiaries or Affiliates, and

 

C The Contractor has the requisite skills, personnel and legal right to perform
such software related services.

NOW, THEREFORE, the Parties agree as follows:

 

1 APPOINTMENT AND PURPOSE

 

1.1 The overall purpose of this Amendment is the continuing development and
maintenance of centers, owned and operated by the Contractor (“Global
Development Center” or “GDC”), which provides the Company with high quality and
cost effective Deliverables through various operational models, including
providing Services at GDC locations (“Low cost countries”), at Company locations
(“Onshore”), and at GDC Locations in countries neighboring and adjacent to
Company’s locations (“Nearshore”). Nothing in this Amendment affects Statements
of Work, Service Agreements or Task Orders that were executed, or conduct that
occurred prior to, the effective date of this Amendment. “Services”, as used in
this Amendment shall mean “GDC Services” provided to the Customer Group under
this Agreement.

 

1



--------------------------------------------------------------------------------

The Company hereby appoints the Contractor on a non-exclusive basis either by
itself or through the GDC and its approved branch offices or affiliates to
provide software development, implementation, maintenance, support, monitoring,
RTS (ready to serve) and other information management or information technology
services (together “Services” or “GDC Services”) in accordance with the terms of
this Amendment, and the Contractor hereby accepts such appointment.

 

1.2 This Amendment is effective for the period from January 1, 2010 through
December 31, 2012 (“Agreement Duration”), which may be extended by mutual
consent under the same terms and conditions of this Amendment. Nothing in this
Amendment precludes the Company from obtaining the same or similar services from
other vendors, wherever located.

 

1.3 For the purposes of this Amendment, all Task Orders referred to under this
Amendment shall be deemed to be Future SOWs as defined in the MSA. This
Amendment shall apply only to such Task Orders that contain GDC Services.
Services which are in the nature of business process outsourcing or projects
that are not GDC Services, including Finance & Accounting, Customer Care,
Collections, and Marketing and Risk Analytics, etc shall be governed by the MSA
and not this Addendum.

 

2. PROCUREMENT OF SERVICES

Task Orders

 

2.1 The Company may from time to time request that the Contractor perform
Services by submitting, pursuant to this Amendment, a request to the Contractor
that specifies the Deliverables (as defined below) to be provided by the
Contractor (a “Task Order”). All Task Orders shall be deemed to be a Future SOW
in terms of the MSA and shall be additionally governed by the terms and
conditions of the MSA that govern Future SOWs. The Contractor is not obligated
to sign and accept the Company’s Task Orders. However, the Contractor will use
its best efforts to accept and fulfill the requirements of such Task Orders.
Within two Business Days of receiving the Task Order, the Contractor shall
notify the Company of either its interest in pursuing the Task Order or its
intention to decline the Task Order. Repeated non-participation or delay in
response for a constant period of six months may result in termination of this
Amendment, pursuant to Section 12 of this Amendment. The Contractor is expected
to only participate in such Task Orders that requires Services that are in the
nature of business in which the Contractor usually operates.

 

2.2 Once the Contractor accepts a Task Order, the Contractor is obligated to
perform the Services specified in such Task Order. In performing such work, and
subject to this Amendment or Task Order, the Contractor shall be free to
exercise its discretion as to the method and means of performance of the
Services. Task Orders may specify a fixed price engagement or a time and
materials engagement or a combination/variation of these two basic models or may
specify a new engagement model based on reduction of total cost of ownership.
Each Task Order shall specify Critical Performance Standards and Performance
Standards as agreed between the Parties.

 

2



--------------------------------------------------------------------------------

Fixed Price Task Order

 

2.2 The Contractor and Company will agree on a fixed price for Task Orders
issued to engage Contractor for a fixed scope of Deliverables within a defined
timeframe (“Fixed Price Task Order(s)”). The number and details of resources to
be applied to the Deliverables will be at the Contractor’s discretion. The
Company will specify certain norms to ensure quality and consistency in the Task
Order, which, once issued, will not be changed, except as set out in Sections
2.12 through 2.15. Norms may include but are not limited, to target service
levels and associated rewards and penalties, acceptable personnel attrition,
value, volume or early payment discounts, or other requirements the Parties
mutually agree to include.

Time and Materials Task Order

 

2.3 The Company may also issue Task Orders to engage Contractor for the
availability of resources at an agreed rate, to provide specific Deliverables
(“Time and Materials Task Orders”).

Norms

 

2.4 Task Orders shall specify certain norms to ensure quality and consistency of
Deliverables. Norms may include, but are not limited to any of the following:
project delivery processes (SDLC); Project Management practices such as effort
estimation; target service levels and associated rewards and penalties;
acceptable personnel retention period; knowledge retention requirements;
business continuity requirements; value, volume or early payment discounts; and
any other requirements the Parties mutually agree to include.

Communication

 

2.5 All communications with and Deliverables to the Company, including, without
limitation, software, documentation, manuals, training materials, reports,
screens, progress reports and invoices, shall be in English or such other
language as may be designated by the Company in the applicable Task Order.

Deliverables

 

2.6 All Services, software, documentation, manuals, training materials, test
plans and results, risk management documents, manuals, and any and all other
Intellectual Property developed, delivered, or enhanced pursuant to this
Amendment or a Task Order shall collectively be referred to as Deliverables.

Purchase Orders

 

2.7

In addition to any Task Order, the Company must also issue, and the Contractor
must receive, a Company Purchase Order (“PO”) prior to initiating work under the
Task Order. POs may incorporate or reference the terms of one or multiple Task
Orders. If

 

3



--------------------------------------------------------------------------------

 

the Contractor chooses to commence work on the Company’s Deliverables without an
appropriate PO in place, the Contractor does so at the Contractor’s own risk
and, unless otherwise agreed to in writing by the Company, such efforts shall
not be chargeable to the Company. Each PO shall be deemed incorporated into and
governed by the terms of this Amendment.

All POs shall include the billing arrangements and identify the Company entity
that shall pay under the PO. Terms of payment shall be as set out in Addendum A.

Benefits of the Amendment

 

2.8 Task Orders may be issued by the Customer Group (including, without
limitation, joint ventures or other entities in which any such entity is a
shareholder) (together “Company Affiliate(s)”). Task Orders may also be issued
by the Company or its Affiliate on behalf of the divested entities on the same
terms as this Agreement for a period of up to one year after divestiture has
occurred.

Neither the Company nor any Company Affiliate shall have liability or be in any
way responsible to the Contractor or to any other Company Affiliate for any act,
omission or failure of either party related to such Task Order, including for
the failure of any other Company Affiliate to fulfill such Company Affiliate’s
obligations under a Task Order placed by it. In the event that a Task Order is
terminated at the request of the Company or a Company Affiliate, the parties
involved will mutually resolve any issues from such termination pursuant to
Section 12 of this Agreement.

 

2.9 The Contractor agrees, at the Company’s request, to incorporate the
provisions of this Amendment into a Task Order issued by the Company which may
require the Contractor to provide Deliverables directly for another entity named
by, and who is performing Services for, the Company. The Contractor further
agrees to make the terms of this Amendment available to the Company’s suppliers
(including software and system integrator suppliers), partners and customers,
when mutually identified and agreed by the Company and the Contractor. The
Contractor will cooperate with the Company to identify opportunities for the
Company’s suppliers and customers to reduce technology costs. If, as a result of
this cooperative relationship the Contractor benefits by receiving Task Orders
from or and contracting services directly with the Company’s suppliers and/or
customers, then these associated volumes shall be credited to any Company
volumes referenced in this Amendment, except to the extent that the Company’s
supplier and/or customer was a preexisting customer of the Contractor.

Incorporation of terms

 

2.10 Any Task Order, submitted by a Company Affiliate to the Contractor, that
refers to this Amendment specifically incorporates the provisions of this
Amendment (such that all references to the Company shall be read as references
to the Company Affiliate that submitted the Task Order), unless such Task Order
explicitly provides that such Task Order or any part thereof does not so
incorporate this Amendment or any part hereof. Should a Task Order submitted by
the Company or a Company Affiliate make no reference whatsoever to this
Amendment, then this Amendment and its provisions shall nonetheless be deemed to
have attached to such Task Order, with all references to the Company in the
Amendment being read as a reference to the Company’s Affiliate that submitted
the Task Order.

 

4



--------------------------------------------------------------------------------

Hierarchy

 

2.11 In the event of any conflict between the terms of this Amendment and the
terms of any Task Order or PO, the terms of this Amendment shall prevail. In the
event of any conflict between the terms of a Task Order and the terms of a PO,
the terms of the Task Order shall prevail. Under no circumstances shall any
terms of a PO be construed as imposing any additional financial or other
obligations on the Contractor. Notwithstanding the foregoing, a Task Order may
amend the terms of this Amendment solely with respect to such Task Order by
expressly referencing the provisions of this Amendment that are being amended
and by stating that in the event of a conflict between the amended provisions of
the Task Order and the provisions of this Amendment the provisions of the Task
Order shall prevail.

Technical Clarification and Change Orders

 

2.12 The Company may notify the Contractor of technical clarifications to any
Task Order at any time provided such clarification is within the general scope
of either this Amendment or the relevant Task Order.

 

2.13 If the Contractor receives a technical clarification that may affect cost,
completion schedule or any other provision of this Amendment or the relevant
Task Order, then the Contractor will provide the Company with a proposed
amendment to the Task Order incorporating the proposed changes and will not
implement the technical clarification unless and until the Contractor has
received from the Company written confirmation through both an amendment to the
Task Order and an amendment to the PO or a new PO of such clarification and
acceptance of the proposed amendment to the Task Order.

 

2.14 No cost that the Contractor incurs as a result of implementing a technical
clarification may be the basis for an adjustment of the fees to be paid under a
Task Order unless the Company had agreed in writing to such price adjustment
prior to the Contractor incurring the additional costs.

 

2.15 All material changes to any Task Order, including, without limitation,
scope, functionality, fees, or delivery or “go live” dates, shall be effective
only if set forth in a fully executed Change Order. The provisions of Article IV
of the MSA shall govern the rights and obligations of each Party in regard to
Change Order Procedures. Addendum F, or an equivalent template, may be used as a
Change Order form.

Service Level Agreements

 

2.16 The terms of this Amendment shall not supercede any Service Level
Agreements separately negotiated and agreed to between the Company and the
Contractor under any Task Order.

 

5



--------------------------------------------------------------------------------

Transition between Time and Materials and Fixed Price

 

2.17 At the request of the Company, the Contractor will cooperate with the
Company in good faith to convert existing Time and Materials Task Orders to
Fixed Price Task Orders on terms and conditions to be mutually agreed between
the Parties.

Express Services and Policies

 

2.18 If requested in a specific Task Order, the Contractor will provide Workers
(defined below), computing and telecommunications resources seven days per week,
twenty-four hours per day, 365 days per year to support the Company’s designated
critical software and Deliverables (“Critical Software”). Such Critical Software
shall be so designated in specific Task Orders and shall contain specific
Service Level Agreements, response times and acknowledgment, business
continuity, and disaster recovery requirements.

 

2.19 The Contractor shall commit to re-use of code/artifacts, carrying out root
cause analysis and applying permanent proactive fixes, as appropriate, even when
not explicitly specified in a Task Order.

 

2.20 The Contractor shall undertake responsibility for ensuring that Company
specific design and coding standards or industry/Contractor standards as
approved by Company are adhered to in all its work carried out on Task Orders.

 

3 CONTRACTOR PERSONNEL

General

 

3.1 The Contractor is responsible for providing personnel to perform its
obligations under this Amendment and all Task Orders. Such personnel of
Contractor, including employees of Contractor’s Affiliates and any employees of
Contractor’s non-Affiliate sub-contractors, where subcontracting is permitted,
shall individually and collectively be called “Worker(s).” The Contractor will
enter into written agreements with all such Workers, obligating them in a manner
that will enable the Contractor to fully discharge all of its obligations under
this and all Task Orders, including, without limitation, all obligations under
Sections 8 and 11 of this Amendment.

 

3.2 The number of Workers and staffing levels of each Contractor will be based
on the combined project requirements of the Company as supplemented by annual
forecasts of the Company’s needs and will be mutually agreed from time to time.
The accuracy and updates to the forecast are the responsibility of the
Contractor through its relationship with the various Company Affiliates. The
Contractor will be entirely responsible for staff and Worker selection and
hiring to meet the forecasts, including, without limitation, determining and
hiring the appropriate mix of skill types and expertise levels. However, for
Time and Materials Task Orders, the Company may, at its sole discretion, review
sample resumes and capabilities and interview key Workers (identified in the
relevant Task Order) assigned to Task, and advise the Contractor as appropriate.
The Company may, at its sole discretion, audit Contractor’s staffing on Time and
Materials Task Orders and advise the Contractor as appropriate. The Contractor
shall be solely responsible for all matters in connection with its Workers
(including, without limitation, provision of salary, benefits, training,
promotions and provision of visas, work permits, housing and related matters
while on-site).

 

6



--------------------------------------------------------------------------------

3.3 The Contractor will make available additional resources (with the required
functional and technical competencies inclusive of the engagement-specific
requirements) to staff unexpected, even temporary, increases in the forecasts on
Time and Materials Task Orders. These additional resources will be committed to
the Contractor once the Contractor has accepted Task Orders.

 

3.4 The Contractor will be solely responsible for maintaining satisfactory
standards of Worker competency, conduct and integrity and for taking such
disciplinary action with respect to Workers as may be required under the
circumstances. Where the Contractor removes a Worker from offshore locations,
under such circumstances, the Contractor shall provide competent replacements
within five Business Days of the Contractor receiving the information about the
need for disciplinary action, at no additional cost to the Company, or impact to
any Task Orders. In case of on-site/near-shore locations, the Contractor shall
provide competent replacements within a timeframe that is mutually agreed by the
Company and the Contractor.

 

3.5 The Company may require the Contractor to immediately remove any Worker from
the performance of a Task Order whose continued work on a Task Order is, in the
sole discretion of the Company, contrary to the Company’s interest. If, during
the first four weeks of performance pursuant to a Task Order, the Company
requests the Contractor to remove Workers from such performance, then the
Contractor will promptly reimburse the Company for the charges for the period
such Workers worked on such Task Order. The Company reserves the right to remove
Workers from any engagement, including Fixed Price Task Orders, in the event
that such Workers act contrary to Company interests.

 

3.6 If any Worker provided by the Contractor becomes unavailable for whatever
reason during performance of a Task Order, including without limitation,
illness, death and incapacitation, or removal pursuant to Section 3.5, the
Contractor will provide a fully trained replacement Worker. The Contractor shall
provide such replacement Worker within five Business Days (for offshore
locations) of the Contractor receiving the information about the
non-availability of the replaced Worker, at no additional cost to the Company or
impact to any Task Orders. In case of Onshore and Nearshore locations, the
Contractor shall provide competent replacements within a timeframe that is
mutually agreed by the Company and the Contractor.

Training

 

3.7 The Contractor will ensure that prior to their deployment, Workers are
provided training that is adequate to ensure that they are proficient and able
to discharge their duties, as defined by the Task Order. The Company reserves
the right to require, at the Company’s discretion, that the Contractor provide
training specific to the execution of Task Orders, free of cost to the Company,
if Workers are either inadequately trained or need specialized training for the
execution of Task Orders.

 

3.8 It is the sole responsibility of the Contractor to ensure that Workers are
equipped with the functional and technical competencies required to perform all
Services and meet all commitments under specific Task Orders.

 

7



--------------------------------------------------------------------------------

Model of Operation

 

3.9 The Contractor shall be flexible at all times to work on the most
appropriate model of operation, which may be Nearshore, Offshore, Onshore, or a
combination thereof.

Retention

 

3.10 The Contractor agrees that the total overall retention level of Workers
will be a minimum of 85%, so as to ensure that the Company’s critical business
applications and infrastructure maintain the level of continuity and skill that
is required for their development and maintenance. The Retention Level
Percentage (“RLP”) shall be measured at a project level on a monthly basis on
the last day of every month and added to the Year-to-date percentages on the
project. The consolidated project retention data shall be aggregated to
determine the Contractor’s Company RLP. The RLP will be calculated as:

(1 – (Unplanned Attrition + Deviations on Planned Attrition)) / Total Workers on
Project) * 100

where

 

  (a) Un-Planned Attrition is defined as the total number of Workers who have
either left or been removed from the GDC whose departure or removal was not due
to a previously agreed roll-out plan;

 

  (b) Deviations on Planned Attrition is defined as the total number of Workers
removed from a project whose removal is not in compliance with a previously
agreed roll-out plan.

In addition to any of the remedies that are available under this Amendment, the
Company may establish non-monetary penalties from time to time if RLPs are found
to be consistently in material breach of this provision.

 

3.11 Specific Task Orders may define retention levels that are greater than the
85% level defined above, if such increased levels reflect a need for continuity
of specific business applications and infrastructure. The Company may define and
impose penalties, in the event that the Contractor fails to achieve such
retention levels.

Independent Contractor

 

3.12 The status of Contractor shall be that of independent contractor, and
neither Contractor nor its Workers or agents shall, at any time or for any
purpose, be deemed an employee, or agent of Company. Except as specifically
provided herein, neither Party shall act or represent or hold itself out as
having authority to act as an agent or partner of the other Party or in any way
bind or commit the other Party to any obligations. The rights, duties,
obligations and liabilities of the Parties shall be several and not joint or
collective, and nothing contained in this Amendment shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each Party being individually responsible only for its obligations and
actions as set forth in this Amendment.

 

8



--------------------------------------------------------------------------------

Nothing in this Amendment shall be interpreted or construed as creating or
establishing the relationship of employer and employee between Company and
either Contractor or any Worker or agent of Contractor. Each Party will be
solely responsible for payment of all compensation owed to its employees, as
well as federal and state income tax withholding, Social Security taxes, and
unemployment insurance applicable to such personnel as employees of the
applicable party. Each Party shall bear sole responsibility for any health or
disability insurance, retirement benefits, or other welfare or pension benefits
(if any) to which such party’s employees may be entitled. Contractor is not
eligible for nor may Contractor participate in any employment benefits or
benefit plans of Company or any of Company Affiliates. Contractor will not
assert a claim of employment against Company or Company Affiliates nor claim any
entitlement to participation in their benefit programs. If, however, Contractor
is deemed to be eligible for participation in such benefits or plans, Contractor
hereby waives and releases any such rights.

The Contractor and the Company shall cooperate fully with each other to identify
and execute any measures required to mitigate any of the Company’s potential
co-employment risks associated with the continued presence of a Worker at a
Company site.

Non-Solicitation

 

3.13 The Company covenants that for the term of this Amendment and for a period
of six months after its termination, the Company will not directly or
indirectly:

 

  a) recruit, hire, engage or attempt to recruit, hire or engage or discuss
employment with any Worker within twelve months of such Worker providing
Services to the Company under any Task Order issued pursuant to this Amendment;
or

 

  b) induce any Worker to terminate his relationship with the Contractor or any
related company or introduce such Worker to any potential employer.

For the purpose of this Section 3.13 only, the terms the “Company” and the
“Contractor” respectively shall include their Controlled Affiliates.

 

3.14 The Contractor, for the term of this Amendment and for a period of six
months after its termination, will not recruit, hire, engage, or attempt to
recruit, hire, engage or discuss employment with any person who is an employee
or agent of the Company and involved in the Services provided by the Contractor,
unless by explicit approval of an authorized representative of the Company.

 

3.15 Any associates hired by the Contractor from other suppliers of the Company,
working on Information Technology Services projects of the Company, will not be
allocated in the Company GDC program for twelve months after their recruitment.

Work for competitors

 

3.16

Where the Company lists or provides details of its competitors in writing, the
Contractor undertakes that it will not assign its Workers who have worked on a
Task Order to work on a similar project for the named competitor of the Company
for a period of twelve months following completion of the work on such Task
Order.

 

9



--------------------------------------------------------------------------------

 

Similarly, where Contractor utilizes approved Subcontractor Workers or
contractor affiliate Workers on a Task Order, Contractor shall cause this
Section 3.16 to apply to such Workers in the same manner as such section would
apply to Contractor’s employees. Nothing in this Section 3.16 precludes the
Contractor’s Affiliate who are not involved in performance of Services on any
particular Task Order from accepting employment from or engaging in work or
business for competitors of the Company, provided that such Affiliate have not
received or had access to Confidential Information. Nothing in this Section 3.16
relieves the Contractor from any obligations it may have under this Amendment or
any Task Order to maintain the confidentiality of the Company’s information.

Background checks for Contractor Personnel located at Contractor

 

3.17 The Contractor shall comply with all of the conditions set out in Exhibit L
to the MSA for services to be rendered under this Amendment.

All Workers will obtain a passport, to establish their credentials and ensure
facilitation of travel overseas as and when it is required.

 

4.0 INFRASTRUCTURE

General

 

4.1 The Contractor is responsible for providing the base facility infrastructure
of the GDC including, without limitation, secure floor space,
information/communications technology hardware, software and associated support
services, such as telephones, amenities, communication facilities like
video-conferencing and adequate telephone lines and failure backup facilities.
The Contractor undertakes to maintain facilities, services and other standards
that the Company deems adequate for the conduct of work under this Amendment and
as specified by the Company from time to time.

 

4.2 Unless a Task Order explicitly states otherwise, the Contractor shall be
responsible for providing any hardware, software and any other assets that may
be required for the delivery of Services outlined in Task Orders.

 

4.3 The Contractor is responsible for providing adequate discussion and
conference rooms within the GDC Site to enable the Workers to facilitate
communication/discussions that may be required for the performance of Services.

 

4.4 Major infrastructure needs will be identified and agreed upon by the Company
ninety days in advance to ensure adequate resources will be set aside by the
Contractor to implement infrastructure improvements in a timely manner.
Implementation of major infrastructure adjustments requires adequate
notification (a minimum of ninety days prior notice) to the Company prior to
commencement of the adjustments to ensure that there are no disruptions to
service levels. Such adjustments, including expansion of existing approved
Contractor facilities, establishment of new Contractor facilities or
commencement of work in a non-Contractor facility from which the Company’s Task
Orders are to be executed, will only be undertaken by the Contractor upon
receiving explicit approval from the Company’s authorized official.

 

10



--------------------------------------------------------------------------------

Company-provided equipment

 

4.5 If the Company provides any asset (including, without limitation, hardware
and software) to the Contractor for TEMPORARY USE on delivering Services
pursuant to a Task Order, the Contractor shall keep such asset as a bailee and
use such asset only to complete Task Orders placed pursuant to the terms hereof.
Such property, while in the Contractor’s custody or control, shall be held at
the Contractor’s risk and shall be subject to removal at the Company’s written
request. Further, the Contractor recognizes and consents that it is responsible
for:

 

  (a) ensuring that the asset is received along with appropriate documentation
of the approval from the Company, along with TERMS of USE and SURRENDER;

 

  (b) tracking and monitoring the Company-supplied assets for their intended use
at intended location and reporting, taking the necessary actions in case of
asset damage/loss/in-appropriate use;

 

  (c) surrendering the assets to the company at the end of the approved period
of use;

 

  (d) auditing the usage of the assets and reporting back to the Company on
actions taken; and

 

  (e) providing semi-annual load forecasts to the Company.

The Contractor recognizes and consents that it is liable for any unauthorized
use of Company computing resources by any Workers, whether or not with the
Contractor’s knowledge and approval, and that any such unauthorized use amounts
to a material breach of this Amendment.

 

4.6 Where Workers are operating out of Company sites and providing 24x7 support
to the Company, the Company shall issue “Company Configured Laptop Computers”
(with secure access capability) either on a “Pool” basis or to individual
Workers. The Contractor shall be responsible for providing the appropriate
communication equipments inclusive of Pagers/Blackberry/Cell phones, as
appropriate.

Any assets allocated to Workers by the Company will be on a “TEMPORARY USE”
basis and will remain under the ownership and control of the Company. It is
expected that the asset is always available for use at the Company site during
normal working hours. Workers must at all times respect the asset as belonging
to the Company and must do nothing that is contrary to Company security/use of
equipment policies. Workers shall be responsible for ensuring that adequate
documentation and approval for USE of the Company asset is available along with
the asset at all times, especially when the asset is carried out of Company
Site, in which case the asset will be held by the Contractor as a bailee. Once
Workers complete their engagement/rotation, the asset must be returned to the
Company.

Company-provided Third Party Software

 

4.7

The Company may from time to time secure licensing arrangements which allow the
Company to provide software (“Third Party Software”) to the Contractor. Except
when expressly approved by the Company pursuant to its software governance

 

11



--------------------------------------------------------------------------------

 

process, Contractor will not be given access to Company-licensed software. If
pursuant to that process the Company provides any such Third Party Software to
the Contractor for TEMPORARY USE in delivering Services pursuant to a Task
Order, the Contractor shall keep such Third Party Software as a bailee and use
such Third Party Software only to complete Task Orders placed pursuant to the
terms hereof. Such Third Party Software, while in the Contractor’s custody or
control, shall be held at the Contractor’s risk and shall be subject to removal
at the Company’s written request. Further, the Contractor recognizes and
consents that the Contractor is responsible for:

 

  (a) ensuring that the Third Party Software is received along with appropriate
documentation of the approval from the Company, along with TERMS of USE and
SURRENDER;

 

  (b) tracking and monitoring the Third Party Software to ensure such Third
Party Software is being used solely for its intended use at the intended
location and reporting, taking the necessary actions in case of Third Party
Software damage/loss/in-appropriate use;

 

  (c) reporting to the Company, upon written request by the Company, the current
aggregate use of Third Party Software by the Contractor and the Task Orders for
which such Third Party Software is being used;

 

  (d) surrendering the Third Party Software to the company at the end of the
approved period of use; and

 

  (e) auditing the usage of the Third Party Software and reporting back to the
Company on actions taken.

The Contractor recognizes and consents that it is liable for any unauthorized
use of Third Party Software by any Workers, whether or not with the Contractor’s
knowledge and approval, and that any such unauthorized use amounts to a material
breach of this Amendment. The Contractor further agrees that upon advance
written notice by the Company, the Contractor shall allow the Company to audit
all use of Third Party Software by the Contractor during the regular working
hours of the Contractor, with each party paying its own costs and expenses
associated with the audit.

Security

 

4.8 The Contractor is responsible for providing network and physical security
for all of its facilities. The Contractor will ensure that Company specified
security policies and guidelines are adhered to at all times. Such policies
include but are not limited to adequate site security, electronic access
control, password protection on infrastructure allowing access to Company
information, virus protection on networks, Company provided asset management and
Worker background checks. The Contractor is responsible for designating a senior
member of the Contractor’s organization with responsibility and accountability
for ensuring that security practices are adhered to consistently and
proactively, across all the sites of operation. The Contractor further commits
to maintaining a 100% secure environment across the Contractor.

 

12



--------------------------------------------------------------------------------

4.9 It is the responsibility of the Contractor to ensure that items that are not
explicitly covered under the purview of the “Company-specified Security
Guidelines” are brought to the notice of the appropriate authorities within the
Company and explicit approval is obtained for their use. The Contractor will be
responsible for compromise of the Company’s security that results from
unauthorized uses of such items.

 

4.10 The Contractor shall incorporate application security guidelines and
validate their implementation across all its engagements, even when not
explicitly specified in a Task Order.

 

4.11 The Contractor is responsible to ensure that only background check cleared
Contractor resources on Company engagements, support staff and Company personnel
are allowed access to the Company approved Contractor work location. Such access
including “Conducted Tours” of the approved facilities for potential clients of
Contractor will only be undertaken by the Contractor upon receiving explicit
approval from the Company’s authorized official. In the event such approval is
granted, the Contractor shall bear sole responsibility for ensuring that all
security requirements are maintained.

 

4.12 In the course of performing Task Orders issued pursuant to this Amendment,
the Contractor may have access to the Company’s computer resources. In such
event, the Contractor shall use such resources exclusively for performing
Services on specific Task Orders or other efforts authorized by the Company such
as disaster recovery testing and infrastructure maintenance. Unauthorized access
to or use of Company’s computer resources is prohibited. Unauthorized use of the
Company’s computing resources includes, without limitation, the following:

 

  (a) failing to reasonably safeguard computer resources from damage, misuse or
theft;

 

  (b) circumventing or attempting to compromise, for any reason, computer
security regulations such as security software, virus protection, remote dial-in
controls and administrative or operational procedures;

 

  (c) tampering with a computer system in a manner that may cause harm to
computer information or lead to the unavailability of the computer resources;
and

 

  (d) performing work of a personal or business nature not directly related to
the work being performed under the relevant Task Order.

Communications

 

4.13 The Contractor is required to be linked to the Company’s locations via high
speed data link(s) connecting to Company’s recommended PoP or Company provider.
The bandwidth requirement for these data links shall be determined as a part of
the Site approval process. The cost of these and additional link(s) is to be
borne by the Contractor. Upon request from the Company, the Contractor will
provide reports detailing data, voice and video usage, originating to and from
the GDC.

 

13



--------------------------------------------------------------------------------

4.14 The Contractor shall, at the Contractor’s expense, ensure complete
redundancy on the last mile (no single point of failure) circuits between the
Contractor and the Company’s network. Contractor’s dedicated site for performing
Company work shall be deemed as a “GOLD” site and shall adhere to the norms of a
gold site as per Company’s standards.

 

4.15 The Contractor shall ensure that communication links are not to be
constrained by usage or capacity constraints. Use of devices (other than
monitoring or optimization devices) or other means by which capacity is
constrained are disallowed. Specifically, links shall be reliable and accessible
on a 24-hour basis, 7 days a week, 365 days a year. The Contractor is
responsible for ensuring that installation of links is executed in a timely
fashion with adequate planning and resource allocation.

 

4.16 The Company may, at its option, make available to Contractor the services
of Company affiliate Global Infrastructure Services (GIS) to provide network
services to the Contractor. Should the Contractor avail these services,
Contractor agrees that it will be responsible for the charges for such services,
which will be invoiced to Contractor directly by GIS. If any local taxes
(including but not limited to corporate income tax, business tax, etc) are
imposed (directly or indirectly) by a local tax authority upon such payments,
then (i) the payments to GIS made by Contractor shall be increased to higher
payments so that the after-tax amount of such payments shall be equal to the
amount of such payments had no local tax been imposed and (ii) Contractor shall
pay the full amount of local taxes payable to the competent local tax
authorities in accordance with the applicable law and provide the Company with
the corresponding tax payments/clearance certificates within 15 days of the
related payment. In this regard, Contractor shall bear and/or fully indemnify
the Company for any penalties, late payment interest or any other charges of the
similar nature incurred by any delay and/or other noncompliance in its
withholding and/or remittance of said local taxes to the competent local tax
authorities.

 

4.17 Company guarantees the performance of the network (MPLS and routers) under
normal work conditions between Contractor points of presence (POPS) and
Company’s GTN POPS in Europe, North America, and Asia as follows:

 

  •  

The Contractor shall be assigned bandwidth based on their requirement as per the
ordering process. Any subsequent changes shall be coordinated between Company
and Contractor through a formal process of change request

 

  •  

Sustained utilization of capacity for more than one hour in excess of 60% within
a business day (10 am – 10 pm local time zone) will prompt an initial problem
review by Contractor. Any consistent increase in utilization beyond 70% will
warrant a further review with Contractor and Company to determine root cause of
such utilization, and decide if any action or upgrade is needed as mutually
agreed.

 

  •  

Network Latency, Jitter and Packet loss measures shall be agreed upon with
Contractor for its sites in specific countries.

In case of extraneous circumstances where the network condition/performance is
beyond Company’s control, Company will coordinate with the Service Provider and
Contractor to remediate the problem

 

4.18 The Contractor shall ensure that in case of situations where there may be a
need to use devices like multiplexers, the same shall be discussed with Company
and on approval, such devices may be installed.

 

14



--------------------------------------------------------------------------------

4.19 The Contractor must make available to each Contractor site communication
channels (including all voice and data) that are adequate for the performance of
all Task Orders and associated communications with Company.

 

4.20 For all sites with more than 100 workers, Contractor must provide Video
conferencing facilities.

 

4.21 Contractor shall be responsible for the network capacity management
function for its connectivity to the Company. Company shall provide Contractor
with tools for utilization reporting. It is the responsibility of the Contractor
to ensure appropriate usage of the required tools. Any occasion of a repeatable
performance problem must be resolved within the next quarter. On request, the
Contractor must provide video access to a point accessible for selected Company
businesses worldwide.

 

4.22 The Company may provide the Contractor with the ability to buy network
lines and equipment at prices secured for Company. Where available, the
Contractor may elect to utilize such pricing. All equipment connected to the
Company’s network must adhere to the Company’s published standards and
technology stacks. The Company will provide standards and update them regularly.
It is the responsibility of Company to provide standards, plus allow reasonable
time for the Contractor to move to new standards.

 

4.23 The Company may at any time and at Company’s expense, install its own
communication link(s) to the Contractor. If the Company installs its own links,
the Contractor will utilize the links and provide, free of charge, any
assistance required in connection with the installation and use of such links.

 

4.24 The Contractor will meet service levels on network performance, as agreed
with the Company in operational procedures set from time to time. Operational
procedures and service level requirements may vary from site to site as required
by the Company.

Communications Security

 

4.25 Workers assigned to work for or perform duties for the Company shall sign
an Acceptable Use Agreement prior to receiving an account and password that
provides access to Company materials. The format to be used for such Agreement
is specified in the Company Security Guidelines. Each Worker performing work
on-site must present a copy of an executed Acceptable Use Agreement to Company’s
on-site contact prior to beginning work

In addition, the Contractor will undertake to:

 

  (a) prohibit and prevent unauthorized dial-in access to the Contractor LAN;

 

  (b) ensure all connections to the Company network are done on isolated lines
on which Internet access is not allowed

 

  (c) control and audit physical access to any Contractor building approved for
Company use as well as to the wiring closets of any Contractor building

 

15



--------------------------------------------------------------------------------

  (d) ensure data encryption is performed in conformance with applicable laws
and GE’s Data Classification Guidelines (part of Company’s Security Guidelines);

 

  (e) train every Worker on the Company security requirements before they are
provided access to Company’s resources or-assigned to work on a Company Task
Order;

 

  (f) ensure that any exceptions involving usage of USB drives (USB drives are
not approved for data storage/transfer within Contractor/Company sites) are
approved by the appropriate authorized official ( the Security Leader associated
with the Entity) along with a clear business case explaining the need;

 

  (g) ensure the security of Company Data that exists in any form, whether
electronic (access controls, safeboot encryption for mobile devices) or printed
(lock & key). The Company may set guidelines from time to time for ensuring that
Company data is secure;

 

  (h) Implement application security as per Company guidelines and monitor and
test adherence to the Company guidelines as a part of its delivery on every Task
Order;

 

  (i) Implement data classification as per Company guidelines and monitor/test
adherence to the same as a part of the internal audits;

 

  (j) Implement systems security, vulnerability management and incident response
processes as per Company Guidelines and monitor/test adherence to the same as
part of the internal and annual audits.

 

  (k) Ensure that backup and archival of Company data (inclusive of
deliverables) is as per business-specific requirements; control and audit
compliance to backup and archival as per requirements and classification
guidelines;

 

  (l) Implement adequate controls to ensure that no resources (inclusive of data
storage devices, backup devices, network devices, servers, printers and the
like) allocated on the Company engagement are shared on assignments/engagements
that are not specific to the Company:

 

  (m) ensure that any and all equipment installed by the Contractor with the
agreement of the Company adheres to the Company’s standards; ensure monthly
review and compliance to Company-wide end point and network security program
(emergency patches, monthly security metrics, security initiatives such as disk
encryption, personal firewall and antivirus);

 

  (n) Adhere to the Company Compliance and Security Guidelines maintained by the
Company, a copy of which will be made available to the Contractor and updated by
the Company from time to time; and

 

  (o) Implement, monitor and enforce prudent security measures and allow the
Company to audit such security measures.

 

16



--------------------------------------------------------------------------------

Upon advance written notice by the Company, the Contractor shall allow the
Company to audit all security methods and measures undertaken by the Contractor
during the regular working hours of the Contractor, with each Party paying its
own costs and expenses associated with the audit. All such methods and measures
are subject to the approval of the Company. The Contractor shall be responsible
for ensuring consistency of its security operations, proactive monitoring and
mitigation of all vulnerabilities across all its GDC Sites.

BCP/DRP

 

4.26 The Contractor shall have an actionable Business Continuity Plan (“BCP”)
and Disaster Recovery Plan (“DRP”) in place for each GDC location, and the
Contractor shall ensure that such plans are in compliance with the BCP and DRP
Requirements stated in the GE GDC Guidelines. The Contractor shall designate a
Crisis Management Leader (as defined in Company’s standards on BCP and DRP) and
also ensure that BCPs and DRPs are updated at least monthly. The Contractor
shall also ensure that the BCPs and DRPs are tested for completeness,
applicability and robustness once every quarter (at a minimum) or as specified
in the Task Order. If (i) Contractor is in full compliance with this
Section 4.26; (ii) an act or event beyond the reasonable control of and not the
fault of Contractor nevertheless prevents Contractor from performing its
obligations under this Amendment,; and (iii) Contractor within ten (10) Business
Days after becoming aware of the occurrence of such event, gives Company written
notice describing the particulars of the occurrence, including an estimation of
its expected duration and probable impact on the performance of Contractor’s
obligations, and thereafter continues to furnish timely regular reports with
respect thereto during the continuation of the event and the effects thereof;
then Contractor’s performance of obligations affected by the event are
suspended, provided that such suspension of performance shall be of no greater
scope and of no longer duration than is reasonably required by the event.

 

4.27 The Contractor shall ensure that periodic backup of all data related to
conduct of work under this Amendment are maintained to enable business
continuity and disaster recovery. Data retention beyond the duration of a Task
Order must be in compliance with Company procedure (12 months) unless otherwise
stated explicitly in a Task Order. Such backup data shall be taken and stored
securely with the required data classification and access control norms
established in collaboration with the appropriate authorized personnel from the
Entity responsible for the Task Order. In case of Termination of a Task Order,
the backup data thus stored securely must be delivered to the Company.

 

4.28 In addition to the site specific BCP and DRP, the Contractor shall also
undertake responsibility for defining (in collaboration with Company) and
maintaining application / project / resource level continuity and recovery plans
based on task-order specific requirements. The Contractor shall be responsible
to ensure that the scope and level of continuity and recovery applicable to each
Task Order is well defined. As in the case of the Site BCP/DRP, the Contractor
shall be responsible for maintaining the current applicability of the plan and
testing the completeness, robustness and applicability/viability of the plans
for 100% of the critical work executed from the GDC location. Specific Task
Orders may also require the Contractors to maintain resource level backup plans
to ensure that resources are available for all reasonable contingency scenarios.

 

17



--------------------------------------------------------------------------------

The Contractor will ensure that the BCP/DRP and test results (location-specific
and application-specific) are available for verification and audit by the
Company. The Contractor further undertakes responsibility for orienting all its
Workers (100% Coverage) on the BC/DR procedures to be followed in the case of a
crisis.

 

5 OTHER CONTRACTOR RESPONSIBILITIES

Use of Subcontractors

 

5.1 The Contractor is permitted to use its Controlled Affiliates as the
sub-contractors under this Amendment. In all other cases the Contractor will
explicitly declare and seek approval from the Company for the use of the
subcontractors.

 

5.2 The Contractor will ensure that any Workers who are employees or agents of
Subcontractor and Contractor Affiliates are bound by all terms and conditions of
this Amendment, including, without limitation, those contained in Sections 3.16,
8 and 11. The Contractor indemnifies and holds the Company free of liability
arising out of the Contractor’s relationship with Subcontractors or
Subcontractor’s Workers.

 

5.3 The Contractor shall ensure that no work on a Task Order will be executed in
any Sub-Contractor’s or Contractor Affiliates facility unless such work is
explicitly approved in the Task Order.

 

5.4 The Contractor shall ensure that no Company asset shall be moved to any
Sub-Contractor or Contractor Affiliate facility unless such move or transfer is
explicitly approved in the Task Order, and the Contractor undertakes
responsibility to implement the Company’s Compliance and Security guidelines for
Contractors at this site and covers the site as a part of its audit process for
Company.

Contractor’s quality certification

 

5.5 The Contractor shall produce all Deliverables in strict accordance with this
Amendment and any Task Order. All Deliverables shall be produced promptly, with
a high degree of care, skill, diligence, professional knowledge, judgment, and
expertise according to sound work practices and professional and international
industry standards, in a well-managed, organized, responsive, workmanlike and
efficient manner and to the satisfaction of the Company. All Deliverables
provided by the Contractor shall be subject to the acceptance test / approval of
the Company.

 

5.6 The Contractor is responsible for ensuring that its Workers are fully
trained in Industry Quality Practices and are aware of the Contractor’s
implementation of the same. The Company shall assess the Contractor’s Quality
Level based on the quality of the Workers, Deliverables and the maturity of the
process used by the Contractor to provide Services and Deliverables to the
Company.

 

18



--------------------------------------------------------------------------------

5.7 The Contractor undertakes to integrate its Lean Six Sigma practices into its
core delivery and support processes so as to provide the Company with measurable
productivity in performance of work in connection with this Amendment. The
Company may choose to specify requirements for Green-Belt/Black-Belt
certification as a part of a Task Order.

 

5.8 The Contractor shall be responsible for imposing applicable quality
assurance requirements on Subcontractors.

Performance measures

 

5.9 The Contractor acknowledges and agrees that its compliance with the terms
and conditions of this Amendment is critical to the Company and the Contractor
undertakes, as the Company may request from time to time, to provide in a timely
and consistent manner to the Company the following:

 

  (a) Accurate data and metrics regarding the Contractor’s obligations for
management of its Workers (on Time and Materials Task Orders and other
engagements where explicitly required by the business), including (but not
limited to) billable headcount, non-billable headcount, relevant work experience
data, rotation plans, training plans, and unplanned attrition;

 

  (b) Accurate data and metrics regarding Contractor’s performance on Project
Engagements, including (but not limited to) effort estimates, actual efforts
being expended, , project risk mitigations, productivity planned vs actual,
quality, delivery timelines (planned vs actual), defects prevented, and
requirements met;

 

  (c) Accurate data and metrics related to Contractor’s performance on
Operational aspects of the engagement, including but not limited to Company
customer satisfaction scores, security metrics, network performance &
availability, BCP/DRP performance, background checks, co-employment risks
Company-provided asset management, audit performance and any other compliance
requirements that may be included by the Company;

 

  (d) Data related to financial performance of Contractor;

 

  (e) Subject to the approval of the Contractor’s external customer and
Contractor’s confidentiality obligations to such external customer, the
Contractor will provide data/measures from internal (to Contractor) audit
reports, external customer satisfaction surveys carried out by the Contractor
and any other such measures that may be identified by the Company from time to
time; and

 

  (f) any other data or metrics that may be reasonably required by the Company.

The Company may specify common set of metrics and a minimum target level for
each of the metrics. Businesses may set out additional metrics and/or may change
the minimum targets set out in the metrics specified by the Company. The Company
may monitor compliance with timelines, completeness and accuracy of the
reporting, which could be carried out either manually or through digitization
or, a combination of these efforts.

 

19



--------------------------------------------------------------------------------

Digitization

 

5.10 The Contractor undertakes to provide such data and metrics through the use
of automated tools and technology that the Company may require to be used,
presenting such data in a style, format, manner or frequency as desired by the
Company. Wherever the Company mandates the use of digitized tools for managing
the performance of Services under this Amendment (“the GDC Program”), the
Contractor shall consider the same and upon mutual agreement commits to purchase
and use such tools. In order to encourage use of tools, wherever possible in its
discretion, the Company will support and facilitate the purchase and development
of such tools.

Leverage

 

5.11 The Contractor will support in good faith the Company’s initiative to
increase the ratio of work executed out of GDC location within Low Cost
Countries. Unless otherwise agreed in a Task Order, at least 85% of all effort
provided on a Task Order shall be executed from the GDC Location in a Low Cost
Country.

Labor permits and licenses

 

5.12 The Contractor acknowledges and agrees that it is solely responsible for
procuring and keeping effective all necessary permits and licenses required in
connection with the Contractor’s performance of this Amendment and any Task
Orders, including, without limitation, processing and procuring all necessary
visas and passport documents for its Workers in advance of their assignment in
connection with a Task Order. The Contractor will obtain all such permits,
licenses and visas in a timely manner so as to avoid any undue delay.

Compliance with Laws

 

5.13 The provisions of Section 15 of the MSA shall govern the rights and
obligations of each Party in regard to compliance of laws by Contractor in
regard to Services. In addition, the Contractor warrants that Contractor and any
subcontractor that it uses will:

 

  i. comply with all laws, rules or regulations, or any Company policies of
which Contractor has notice, prohibiting or restricting the offering or
acceptance of unlawful inducements in connection with this Agreement and/or any
Task Order; and, without limiting the foregoing, will not offer gifts, bribes,
kickbacks, free travel or other cash or non-cash incentives to Company
employees;

 

  ii. comply with all applicable environmental protection, health and safety
laws and regulations and any additional requirements of the Company; and

 

  iii. comply with all applicable employment laws of all countries where Task
Orders relating to this Agreement are performed.

 

5.14 Contractor will ensure that Onshore Workers are provided wages and benefits
inaccordance with the applicable local laws. Contractor’s contractual agreements
with Onshore Workers restricting activities of such Workers must be reasonably
related to legitimate purposes, such as the assurance of compliance with visa
requirements, and shall not be excessive in nature.

 

20



--------------------------------------------------------------------------------

If the Company determines in its sole discretion, that the Contractor has not
complied with this Section 5.14 in any material respect, then the Company may
immediately terminate the Task Order(s) associated with the non-compliance, in
which event the Company shall have no liability whatsoever to pay compensation
to the Contractor excluding for work already satisfactorily performed. The
Contractor undertakes to provide all data, documents and reports as required by
the Company from time to time, as evidence of compliance with this Section. The
Contractor agrees to employ robust processes to ensure compliance with the
provisions of this Section.

 

5.15 Intentionally omitted.

 

5.16 The Contractor represents and warrants that it is familiar with: a) the
laws of the United States of America applicable to the Contractor in its
capacity as a provider of the Services (excluding any laws applicable to Company
in its capacity as a receiver of the Services); b) the laws of all other
countries and jurisdictions where Task Orders are performed; and c) all other
applicable laws elating to international transactions, including but not limited
to such countries and jurisdictions’ export control laws and regulations, and
that no such transaction involving the technology or software the Contractor
receives from the Company will be undertaken without the required authority of
the US Government and governments of the countries and jurisdictions where
(i) Task Orders are performed, and (ii) data, Services or items incorporated or
utilized in Task Orders originated.

Contractor shall provide Company with all Export Classification Control Numbers
(“ECCNs”) and subheadings of any commodities, software or technology provided or
disclosed pursuant to any Statement of Work, or, in the case of
non-U.S.-originating commodities, software or technology, their country of
origin equivalents, if available. Contractor shall also provide Company with all
applicable export license, classification, commodity jurisdiction determination
or other similar numbers or designators, and with all other information
necessary to determine export authorizations and permissibility.

Company Policies

 

5.17 Contractor acknowledges that it has received a copy of and shall use its
best efforts to comply with the Company’s policies contained in the document
“The Spirit and the Letter: Sharing a Commitment to Integrity” and any successor
document provided by Company.

 

5.18 Training. Contractor acknowledges that Company may require Contractor
Personnel to take Company-provided (online) training courses as a condition of
providing Services under a particular Statement of Work. Contractor shall be
responsible for ensuring its employees’ completion of any such courses.

 

5.19

Updates to Policies. Notwithstanding anything in this Agreement to the contrary,
and subject to applicable Law, Company may, at any time in its sole discretion,
update, amend or supersede any Company policy attached hereto or incorporated
into this

 

21



--------------------------------------------------------------------------------

 

Agreement by reference, provided Company notifies Contractor in writing. If any
updated, revised or replacement policy would require Contractor to provide
materially new services or additional resources under any then-current Statement
of Work, the parties shall confer in good faith to address the situation.

 

5.20 The Contractor undertakes responsibility for reporting/escalation of
“COMPLIANCE CONCERNS” to the appropriate Company Ombudsperson.

Material Non-Public Information

 

5.21 In connection with its work for the Company, the Contractor, Subcontractors
and/or Workers may be exposed to material non-public information (“MNPI”).
Contractor acknowledges and understands that improper use of MNPI may be a
violation of law, including the laws concerning insider trading, and may subject
it and its employees to prosecution, civil liability, fines and criminal
penalties. If the performance of any Task Order requires or permits Contractor
or Workers to have access to MNPI, Contractor agrees to abide by the
requirements of the Company Affiliate issuing such Task Order for the prevention
of illegal or inappropriate disclosure of, or trading on, such MNPI. Preventive
measures may include training for Contractor and Workers, restrictions on
trading in certain securities by Contractor and Workers, or both. Any such
requirements shall be set out in the relevant Task Order.

Disclosure

 

5.22 As long as disclosure will not cause Contractor to violate any Securities
and Exchange Commission rules or regulations, or similar applicable laws or
other contractual obligations, the Contractor shall notify Company of any actual
material change in its ownership or financial status during the term of this
Amendment.

Company Knowledge

 

5.23 The Contractor shall be responsible to ensure that Company specific
project/application data/documentation/details are stored in the Company
Knowledge Management repository and shall not be transferred to the Contractor’s
Knowledge Repository or modified or used in contexts outside of the intended
purpose of use without prior approval from the appropriate Company official.

 

5.24 If the Company terminates a Task Order pursuant to Section 12.4 of this
Amendment, the Contractor will complete the necessary knowledge transfers to the
Company or to a party designated by the Company. Such a knowledge transfer shall
be executed as per the terms of this Amendment at costs negotiated with the
Company and shall be deemed ‘complete’ once the transition has been signed-off
by the appropriate Company authority. Nothing contained in this section shall
reduce the Contractor’s obligations under this Amendment.

 

22



--------------------------------------------------------------------------------

6 AUDIT RIGHTS

 

6.1 The provisions of Section 10.2 of the MSA shall govern the rights of
obligations of each Party in regard to Audit of the Contractor.

 

7. OTHER COMPANY RESPONSIBILITIES

The Company will:

 

7.1 Provide consistency between overall strategy and the plans and operational
requirements associated with the projects entered into with the Contractor.

 

7.2 Work with the Contractor to ensure that operational requirements are
consistent with the Contractor’s capabilities and resources.

 

7.3 Cooperate with the Contractor to perform Services and create an environment
where success can be achieved. Support training the Contractor team in the
Company technical areas, standards and processes.

 

7.4 Ensure appropriate facilities and infrastructure at the Company sites to
support the Contractor’s Company on-site personnel, consistent with and subject
to Sections 3.17, 4, 5, 8, 11 and all other provisions of this Amendment.

 

7.5 Where appropriate, provide the Contractor with access to the Company’s host
environments to support projects, including providing access to Company’s
environment/equipment required for training, consistent with and subject to
Sections 3.17, 4, 5, 8, 11 and all other provisions of this Amendment.

 

7.6 Where appropriate, consider opportunities to sub-license, or loan, for the
term of this Amendment at no cost to the Contractor any hardware, software, case
tools etc. that the Company uses to enhance productivity (to the extent
permitted by the relevant product licenses) so as to assist usage of common
“best practices” in the development of personnel of the Company and the
Contractor, consistent with and subject to Sections 3.16, 4.5, 8, 11 and all
other provisions of this Amendment.

 

7.7 Where appropriate, make available staff resources, with specific identified
expertise as needed, and on a timely basis, to support the Contractor.

 

7.8 Specify performance responsibilities of the Company, which are not part of
the Contractor’s Services.

 

7.9 Deliver necessary data, forms and documents to support work under this
Amendment, consistent with and subject to Sections 3.16, 4, 5, 8, 11 and all
other provisions of this Amendment.

 

7.10 Define acceptance criteria, test and certify work under Task Orders for
acceptance.

 

7.11 Facilitate, cooperate and support the Contractor as may be reasonable,
including conducting, reviews audits and meetings.

 

7.12 Procure such software and licenses and keep current the same, which are
agreed under a Task Order to be provided by the Company.

 

23



--------------------------------------------------------------------------------

8 INTELLECTUAL PROPERTY

 

8.1 The provisions of Section 17 of the MSA shall govern the rights and
obligations of each Party in regard to Intellectual Property.

 

8.2 Additionally the Contractor will cause Subcontractors and Workers to sign a
Secrecy and Inventions Agreement using the form specified by the Company in the
GDC Security Guidelines, attached as Addendum C to this Amendment, which form
may be updated by the Company from time to time. Upon the earlier of Company’s
request, with reasonable notice, or at the time the first Deliverable is due
under a Task Order, Contractor will present to Company signed Secrecy and
Inventions Agreements from all Subcontractors and Workers providing or to be
providing Services under the Task Order.

 

8.3 The Contractor agrees to assign, and shall cause its Workers and
sub-contractors to assign to the Company, pursuant to the form of Assignment
attached as Addendum C-1 to this Amendment (the “Post Development Assignment”),
all rights, if any, that any of them may have in any Deliverable or other item
of Intellectual Property. The Contractor shall deliver executed copies of the
Post Development Assignment as required by this Section 8.1upon the earlier of
the Company’s request or at the completion of the Task Order to which the
Deliverable or other Intellectual Property relates.

 

8.4 The Contractor may not transfer from one Company Affiliate to another or
expand the use of any software application of a Company Affiliate to another
Company Affiliate without the written approval of the Company Affiliate that
provided the software application to the Contractor.

 

8.5 The Contractor agrees to obtain (a) an agreement in writing from each of its
Subcontractors containing all commitments required by this Section 8, and
(b) signed Secrecy and Inventions Agreements and Post Development Assignments
from all Workers, for the benefit of the Company, its subsidiaries and
affiliates and their respective licensees and assignees.

Use of Third Party Copyrighted Material and Intellectual Property

 

8.6    (a)   The Contractor warrants and represents that no Deliverable or other
item of Intellectual Property shall contain or use any article, equipment,
material, invention, mark, name, diagram, drawing, design, apparatus, process,
or work of authorship (including computer programs and documentation), or any
other component that is subject to a patent, copyright, trademark, proprietary
interest, or other intellectual property of a Third Party (“Third Party IP”)
unless Contractor:     

i.        Notifies the Company sufficiently in advance of any use of such Third
Party IP in connection with a Deliverable so that the Company may object to such
use if it so desires;

 

24



--------------------------------------------------------------------------------

    

ii.       has acquired a perpetual, worldwide and irrevocable license to use,
execute, reproduce, display, perform, distribute, modify and prepare derivative
works of, transfer, license to third Parties and otherwise fully exploit the
Third Party IP as a part of the Deliverable, and further has the right to
license or assign such rights to the Company with no restrictions on
sublicensing or assignment by the Company;

    

iii.     agrees to license or assign its license to such rights to the Company,
and executes and delivers such license or assignment to the Company; and

    

iv.      represents that the Company’s use or exploitation of the Deliverable is
in no way limited by the incorporation or use of such Third Party IP in
connection with such Deliverable.

   (b)   The defined term “Third Party IP” shall not include any software or
source or object code that is “open source” including but not limited to
software or source or object code that is subject to the GNU General Public
License, the BSD license or other similar “public”, “open” or “free” software
license (“Open Source IP”). No Open Source IP shall be used as a component of or
in relation to any Deliverable without the prior written instruction of the
Company specifically directing that such Open Source IP be used.    (c)   The
Contractor represents and warrants that no Deliverable or component thereof nor
the use of any Deliverable by the Company as contemplated in this Amendment or
any applicable Task Order will infringe upon any patent, copyright, trade secret
or other intellectual property right of any third party.    (d)   For the
purposes of this Section 8.5, the term Third Party IP shall include Deliverables
or other items of Intellectual Property developed for and owned by the Company
that the Contractor seeks to incorporate into the Services or Deliverables of a
Company Affiliate. Where such Company-owned Third Party IP is to be used in the
Services or Deliverables, the Contractor shall adhere to the terms of this
Section 8.5.

 

9 WARRANTIES

 

9.1 The Contractor represents, warrants and covenants that:

 

   (a)   Any and all Deliverables shall at the time of delivery and acceptance
conform to the applicable specifications; shall be free from any error,
malfunction, or defect; shall be fit for any particular purpose for which the
Deliverable is developed and of which the Company advises the Contractor; and,
if intended to serve as one or more components of an associated system, program,
device, network or data, such Deliverable shall comply with the warranties and
other requirements of this Amendment (including, without limitation, this
Section 9.1(a)) when integrated or used with such associated system, program,
device, network or data, which it shall not adversely impact.

 

25



--------------------------------------------------------------------------------

   (b)   Other than any disabling code or lock required as part of the
specifications, no security device, program routine, device, code or
instructions (including any code or instructions provided by third Parties) or
other undisclosed feature, including, without limitation, a time bomb, virus,
software lock, drop-dead device, digital rights management tool (including
without limitation so-called DRM root kits), malicious logic, worm, Trojan
horse, trap door, or other routine, device, code or instructions with similar
effect or intent, that is capable of accessing, modifying, deleting, damaging,
disabling, deactivating, interfering with, shutting down, or otherwise harming
any software, computer, network, Deliverable, data or other electronically
stored information, or computer programs or systems (collectively, “Harmful
Procedures”) is or shall be incorporated into any Deliverable or otherwise
introduced by or through the Contractor into any Company software, computer,
network, data or other electronically stored information or computer program or
system (any of them, a “Harmful Event”). Such representation and warranty does
not apply if such Harmful Procedures or Harmful Events are authorized by the
Company in writing by its CIO to be included in the Deliverable.      Without
limiting any other of the Company’s remedies, the Contractor agrees to notify
the Company immediately upon discovery of any Harmful Procedure or Harmful Event
that has occurred or is reasonably suspected, and, after consultation with the
Company, the Contractor agrees to take action immediately, at its own expense,
to identify and eradicate (or to equip the Company to identify and eradicate)
such Harmful Procedures and carry out any recovery necessary to remedy any
impact of any Harmful Procedures. The Contractor hereby expressly waives and
disclaims any right or remedy it may have at law or in equity to, and agrees
that in any event it shall not, de-install, disable or repossess any Deliverable
by means of any Harmful Procedure for any reason including, without limitation,
in the event the Company fails to perform any of its obligations under this or
any other agreement.    (c)   No Contractor proprietary materials will be
included with any of the Deliverables, except to the extent provided in
Section 8 of this Amendment.    (d)   The Company shall have good title to all
Deliverables and other Intellectual Property free of the claim of any third
person, including, without limitation, by way of infringement or
misappropriation. No person holds a claim to or interest in any Deliverables
that could interfere with the Company’s use or enjoyment of its title to and
interest in any Deliverables.    The Contractor’s performance under any and all
Task Orders shall be deemed to constitute a confirmation that each of the above
representations, warranties and covenants is true and correct in all material
respects.

 

9.2 The Contractor will provide warranty support at no cost to the Company for a
period of ninety days from acceptance of the Deliverable. However, if a specific
warranty period is mentioned in any Task Order, that period will be the
applicable warranty period.

 

9.3 Warranty work will be performed, on mutual agreement, either on site or off
site, depending on the nature of the work being conducted. Contractor’s
obligations under this Section 9.3 may be waived only by written instruction of
the Company.

 

26



--------------------------------------------------------------------------------

9.4 Subject to the limitation of liability set forth in Section 10.2 below, the
Contractor’s liability for breach of or failure to conform to the warranty
contained in Section 9.1(a) is limited to the remedies below, which are
cumulative and are at the Company’s option:

 

  (i) If such breach or failure occurs within the warranty period, and the
Company notifies the Contractor of such defect or failure to conform, the
Contractor shall, at the Company’s option, either promptly correct any
nonconformity or defect, or promptly replace the defective item with an item
free from defect or nonconformity, in each case at the Contractor’s expense. As
appropriate, defect and non-conformity may be further defined in specific Task
Orders.

 

  (ii) if in Company’s judgment the Contractor may be unable to provide the
Company with conforming and non-defective Deliverables within a time period
suitable to the Company, then, upon notice from the Company, the Contractor will
pay to the Company whichever is greater: (1) all amounts paid or payable with
respect to such Deliverables, or (2) the cost of repairing or replacing (at the
Company’s option) such Deliverables and Services.

 

  (iii) Contractor shall pay to Company the Company’s direct damages resulting
from the breach of section 9.1(a) to the extent not otherwise compensated or
mitigated in paragraphs (i) and (ii) of this Section 9.4.

The warranty provided in Section 9.1(a) of this Amendment shall not apply to the
extent, but only to the extent, that the Contractor’s breach of Section 9.1(a)
is due to:

 

  (a) use by the Company of a superseded or altered release of some or all of
the Deliverable where the Contractor has notified the Company in writing that
the Deliverable contains infringement issues and that such infringement issues
would be avoided by the Company using the current or modified release of the
Deliverable to the extent that the alleged infringement results from such use or
features;

 

  (b) the combination, operation, or use of some or all of the Deliverables or
any modification thereof furnished under this Amendment with information,
software, specifications, instructions, data, or materials not approved by
Contractor in writing or contemplated and/or authorized by relevant
specifications, Task Orders, or documentation;

 

  (c) the Deliverables having been tampered with, altered or modified by the
Company or anybody on its behalf without the permission or authorization of
Contractor or as contemplated and/or authorized by relevant specifications, Task
Orders, or documentation; or

 

  (d) use of the Deliverables otherwise than in accordance with the relevant
documentation and otherwise than for the purposes for which they have been
developed or supplied, or as contemplated and/or authorized by relevant
specifications, Task Orders, or documentation.

 

27



--------------------------------------------------------------------------------

The warranties expressly and specifically provided in this Amendment by the
Contractor are in lieu of warranty of merchantability and/or warranty of fitness
for intended purpose.

 

9.5 Contractor shall be liable for any and all damages caused by breach of the
warranties contained in Sections 9.1(b), (c) and (d). Contractor shall not be
liable for exemplary, punitive, consequential, indirect or incidental damages
arising out of or in connection with any breach of Section 9.1(a) of this
Amendment. This exclusion shall apply only to damages resulting solely from the
Contractor’s breach of Section 9.1(a) and not to damages resulting from any
other breach by the Contractor.

 

9.6 Pass through Warranties – Without limiting Company’s rights with respect to
Contractor’s warranties under this Amendment, if Contractor provides any
Deliverables covered by a third party manufacturer’s warranty and/or indemnity,
Contractor shall: (a) provide Company with a copy of each such warranty and/or
indemnity; and (b) if such warranty and/or indemnity does not, by its terms,
pass through to the end user, then to the extent permitted by the manufacturer,
assign to Company or otherwise cause the manufacturer to grant to Company all
warranties and/or indemnities provided by such manufacturer.

 

10 INDEMNITY AND INSURANCE

The provisions of Section 18 and 19 of the MSA shall govern the rights of
obligations of each Party. However, provisions of Section 18.6 of the MSA shall
not apply to this Amendment.

Work on Premises

 

10.1

Workers who work on the premises of the Company or a customer of the Company
will comply with all applicable site rules and regulations, and the Contractor
will take all necessary precautions to prevent injury to persons or property
during the performance of Services and work under this Amendment. The Contractor
specifically and expressly agrees to defend, indemnify and hold harmless and
reimburse, at its own expense, the Company, its directors, officers, employees,
agents representatives, successors and assigns (each an “Indemnified Party”)
against any and all loss, damage, suits, liability, claims, demands, costs,
judgments, fines, penalties, expenses, and attorneys’ fees and disbursements
(“Liabilities”) resulting from injury or harm to persons or property, including
claims of the Contractor’s own Workers, arising out of or in any way related to
the Contractor’s performance under this Amendment, and the Contractor shall
indemnify, hold harmless, and reimburse the Company with respect to such
Liabilities as such Liabilities are incurred. The Contractor’s activities shall
be deemed to include those of its Workers, officers, agents and Subcontractors.
In claims made by a Workers of the Contractor or a Subcontractor (or anyone
directly or indirectly employed by Contractor or Subcontractor or for whose acts
Contractor or Subcontractor may be liable) against any Indemnified Party under
this section, the Contractor’s indemnification obligation shall not be limited
by a limitation on amount or type of damages, compensation, or benefits payable
by or for the Contractor or a Subcontractor under workers’ or workmen’s
compensation acts, disability benefits acts, or other employee benefit acts.

 

28



--------------------------------------------------------------------------------

The purchase of insurance by the Contractor with respect to its performance
hereunder shall in no event be construed as fulfillment or discharge of its
indemnification obligations under this Amendment. None of the foregoing
provisions shall deprive the Company of any action, right, or remedy otherwise
available to it at law or in equity.

Limitation on Liability

 

10.2 Subject to the liability cap set forth in Section 20.2 of the MSA, the
liability of the Contractor and the Company to each other for any and all claims
under this Amendment, however, characterized, shall be limited to an amount
equivalent to 2 (two) times the fees billed under the Task Order from which the
damages arose. This limit does not apply to any claims or breaches that arise or
are alleged to arise under Section 8, 10, and/or 11, or the fees payable by the
Company under this Amendment or Task Orders or claims for personal injury or
death or damage to real estate or personal property for which the Contractor or
the Company, as the case may be, is or may be legally responsible. Further, this
limit does not apply where a Party, its employees, directors or officers, incur
a claim or liability by reason of any statutory or regulatory non-compliance by
the other Party.

 

11 CONFIDENTIALITY

 

11.1 The provisions of Section 21 of the MSA shall govern the rights and
obligations of each Party in regard to confidentiality.

 

11.2 The provisions of Section 16 of the MSA shall govern the rights of
obligations of each Party in regard to processing of Personal Data.

 

12 TERMINATION OF THIS AMENDMENT

 

12.1 Either Party may terminate this Amendment on ninety days prior written
notice to the other Party except that any such termination shall be effective as
to an ongoing assignment specified in a Task Order only when the minimum term
for such ongoing assignment is completed. Sections 3.12, 3.15, 5.24, 8, 10 and
11 of this Amendment shall survive any expiration or termination of this
Amendment. If either Party terminates this Amendment pursuant to this Section,
the Contractor shall, at the Company’s discretion, continue to provide Services
to the Company for a period of up to one year subject to the terms of this
Amendment. Both Parties will use their best efforts to ensure smooth and
efficient transition of all work to Company or any new contractor or contractors
designated by Company.

Contractor hereby waives any and all claims for additional compensation or
charges (including any claim for lost profits), as a result of any termination
and Contractor hereby agrees that its sole remedy hereunder shall be to receive
compensation in accordance with this Section.

 

12.2

If either Party terminates this Amendment pursuant to Section 12.1, then
promptly upon the expiration of the ninety days notice period and at such
reasonable time as may be necessary for orderly transition, the Contractor will
deliver to the Company all documents, document drafts, work papers, notes, and
charts of any description,

 

29



--------------------------------------------------------------------------------

 

including electronic media, furnished or made available by the Company or
produced by the Contractor in the course of work effort pursuant to this
Amendment and retain no copy and shall certify same to the Company. The
Contractor shall also return to the Company any equipment it may have received
from the Company under the terms of Section 4.5 of this Amendment.
Notwithstanding anything contained herein, the Parties may separately provide in
a Task Order for termination of such Task Order in accordance with terms
specifically agreed upon by the Parties for that Task Order.

 

12.3 Except for termination based on Sections 5.13 of this Amendment, upon
termination, all amounts payable by the Company to the Contractor for Services
rendered (including parts thereof) up to the effective date of termination,
shall be paid by the Company.

 

12.4 Bankruptcy. Either party may terminate this Agreement in the event the
other party (i) becomes insolvent; (ii) voluntarily becomes the subject of a
bankruptcy, conservatorship, receivership or similar proceeding, or
involuntarily becomes the subject of such proceedings and fails to vacate the
same within sixty (60) days of commencement; (iii) makes a general assignment
for the benefit of its creditors; or (iv) fails to continue to do business in
the ordinary course.

Of a Task Order

12.5

 

  a. Either party may terminate any Task Order for any material breach of such
Task Order, or this Agreement as it pertains to such Task Order, that remains
uncured for ten (10) business days after the non-breaching party delivers
written notice describing the breach.

 

  b. Company may, in its sole discretion and for its sole convenience, terminate
any Task Order, respectively at any time with or without cause upon thirty
(30) days written notice to Contractor, unless the Task Order shall specifically
provide a specific alternate notice period for termination.

 

  c. Upon termination of any Task Order: (i) Contractor shall immediately
discontinue all work and will incur no further fees or expense without Company’s
prior written approval; and (ii) all rights and/or obligations under the
applicable Task Order that arose prior to termination that do not, by their
terms, automatically terminate upon termination shall remain in full force and
effect, subject to any defenses a party may have under applicable Law.

 

  d. Subject to any defenses Company may have under the Agreement, the Task
Order, or applicable Law, upon termination of any Task Order, Contractor may
invoice Company for, and Company shall pay, the following costs: (i) for time
and materials engagements, all Services performed (hours worked) up to and
including the date of termination, including expenses; and (ii) for fixed fee
engagements, all Deliverables accepted and/or retained by Company, including
expenses. In addition, if Company terminates any Task Order for convenience,
Company shall compensate Contractor for costs and expenses incurred specifically
to provide the Services, but excluding overhead, amortized capital costs,
standard core-load software costs, retraining, redeployment costs, termination
costs, or any other operational costs incurred by Contractor in the ordinary
course of business that were merely assigned or allocated to a Company pursuant
to such Task Order.

 

30



--------------------------------------------------------------------------------

  e. Subject to Sections 10 and 14, nothing in this Agreement shall restrict
either party from seeking to recover or enforce any other rights or remedies
available at law or in equity.

 

13 GOVERNING LAW

 

13.1 This Amendment, its validity, performance, construction and effect shall be
governed by the laws of the State of New York, United States of America,
excluding its conflict of laws rules. The laws of the United States of America
shall govern issues involving the creation, protection, or exercise of rights in
Intellectual Property.

 

14 DISPUTE RESOLUTION

 

14.1 The provisions of Sections 22.5 and 22.6 of the MSA shall apply to in
relation to resolution of disputes between the Parties

 

15 PENALTIES

 

15.1 The Company reserves the right to define and manage Task Order specific
service levels, including, but not limited to, provisions on network security,
among other service requirements. Task Orders may explicitly state service
levels and penalties for failure to meet such service levels. Failure to meet
the service levels in a Task Order, may, at Company’s sole discretion, result in
the penalties outlined under such Task Orders.

 

16 GENERAL

Assignment

 

16.1 The provisions of Section 22 of the MSA shall apply to the rights and
obligations of both Parties under this Amendment

Digital Signatures

 

16.2.1 Digital signatures and electronic transmissions shall be binding on the
Parties as set out in Addendum E.

 

16.3 Binding Effect; Severability

Each reference herein to a Party hereto shall be deemed to include its
successors and assigns, all of whom shall be bound by this Amendment and in
whose favor the provisions of this Amendment shall inure. In case any one or
more of the provisions contained in this Amendment shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

31



--------------------------------------------------------------------------------

16.5 Authority for Amendment

The execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of the Company and
Contractor and upon execution by all the Parties, will constitute a legal,
binding obligation thereof.

 

16.6 Effect of Amendment

All the terms and conditions of the MSA specifically referred to in this
Amendment shall apply to the Parties. Except as specifically amended hereby, the
MSA, and all terms contained therein, remains in full force and effect. The MSA,
as amended by this Amendment, constitutes the entire understanding of the
Parties with respect to the subject matter hereof. It is further clarified that
in the event of any conflict or inconsistency between the terms and conditions
of this Amendment and the terms and conditions of the MSA, the terms and
conditions of this Amendment shall prevail.

IN WITNESS WHEREOF, the Parties have executed this Amendment.

 

GENERAL ELECTRIC COMPANY     Genpact International, Inc., Hungarian Branch By:  
/s/ Steven John Morrison     By:   /s/ Victor Guaglianone Name: Steven John
Morrison     Name: Victor Guaglianone Title: GE GDC Director     Title: SVP &
General Counsel Date: 12/23/2009     Date: 12/2/2009

 

In the presence of:     In the presence of: /s/ Uma Mohan     Peggy Bailey Name:
Uma Mohan     Name: Peggy Bailey Title: GE GDC Director, India     Title: Legal
Assistant

 

32



--------------------------------------------------------------------------------

Addendum A

Fees and Payment

All fees, pricing, rates and payment details are contained in this Addendum A to
the Amendment.

 

A1. The Contractor should predominantly engage with the Company through Fixed
Price engagements as defined in Section 2.2 of this Amendment. On a quarterly
basis, Contractor should share with Company their plans of achieving a target of
90% of Contractor and Company engagements being Fixed Price.

The Company shall bid those few engagements that need to be on Time and
Materials on a project-by-project basis. Unless otherwise agreed in advance by
the Company, the terms of bids submitted by Contractor for Fixed Price and Time
and Materials engagements are inclusive of all overhead costs (including,
without limitation, communication and networked desktop PCs with standard
software (such as MS-DOS, Windows and Terminal emulation software), all payroll
taxes, employee benefits, training, travel and living, supplies, administration,
insurance and other expenses or costs of any nature and all the Contractor
equipment. Prices are exclusive of all taxes that may be levied or assessed on
these services outside of the jurisdiction of the GDC (such as sales, use,
excise, value added or taxes based on the Company’s income) that shall be the
responsibility of the Company to pay. Any taxes on these services that may be
levied or assessed in the jurisdiction of the GDC shall be the responsibility of
the Contractor to pay.

If Company is required by government regulation to withhold taxes for which
Contractor is responsible, Company shall deduct such withholding tax from
payment to Contractor and provide to Contractor a valid tax receipt in
Contractor’s name. If Contractor is exempt from such withholding taxes as a
result of a tax treaty or other regime, Contractor shall provide to Company a
valid tax treaty residency certificate or other tax exemption certificate at a
minimum of thirty (30) days prior to payment being due. Should either party
realize that any tax included or omitted as a result of the transactions
hereunder was made in error, the Parties shall cooperate to resolve such
overpayment or underpayment and to further assist in refunding or charging of
any mistaken payments.

Task Orders

 

A.2 Unless otherwise explicitly stated in a Task Order, the standard payment
terms for each Task Order that is not on the GE Accelerated Payment Program will
be 90 days.

 

A.3 Task Orders issued pursuant to this Amendment shall set out a fixed price or
an appropriate estimate of person years to complete projects. If the Contractor
takes less than the estimated person years on a fixed price project because of
efficiency or productivity gains, no credit accrues directly to the Company on
that project.

 

A.4 If the Contractor takes more than the estimated person years on a fixed
price project because of poor estimation or loss of productivity through the
Contractor’s inefficiency, or for any other reason, the Contractor is solely
responsible for the extra resources applied to complete the project.

 

A-1



--------------------------------------------------------------------------------

A.5 If the delay in completion of project is due to the Company, then the
incremental charge beyond scoped timeframe would be as mutually agreed and
defined in task order.

Purchase Order

 

A.6 All Task Orders must be associated with a Purchase Order, at the time the
Company places such Task Order with the Contractor. The Contractor agrees that
the Company is not obligated to make any payment for services rendered before or
without the placement of a Purchase Order, unless the Parties have expressly
agreed otherwise.

Competitiveness

 

A.7 The Company and the Contractor shall hold meetings once or twice a year
(timing consistent with other meetings) to specifically review the pricing and
Productivity Improvements (defined below) the Contractor has implemented to
ensure the Contractor’s competitive position in the marketplace and to ensure
that the Company’s contract with the Contractor reflects the Contractor’s
competitiveness. Productivity Improvements include:

 

  a transaction improvements, measured during any month as: (i) the increase in
the volume of Services performed per full-time Worker as compared to the prior
month and (ii) the performance of a fixed amount of Services utilizing fewer
full-time Workers as compared to the prior month; and

 

  b cost improvements, measured during any year as the sum of the reductions in
each of the following as compared to the prior year: (i) direct and indirect
material prices, (ii) overhead costs, (iii) the number of management working
hours per Service and (iv) direct labor rates.

Invoices

 

A.8 Company may, in each Task Order, designate the form of invoice to be used by
Contractor under that Task Order. The Contractor agrees that any invoices
submitted for payment to the Company will include the following details, without
which the Company is not obligated to make payment of such invoices. Details
required include but are not limited to associated Company Purchase Order
number, associated Task Order number, detailed breakup of amount to be paid,
date by which payment is due, details of service provided, name of Company
official placing Task Order, details of applicable discount if any, the Company
entity that shall pay under the PO and whether payment shall be made through the
GE Accelerated Payment Program.

Currency

 

A.9

To the extent permitted by applicable law, Company may designate in any Task
Order that payment will be made in the currency of the jurisdiction from which
the Task Order is issued. In such cases, Contractor will bill Company monthly,
converting the

 

A-2



--------------------------------------------------------------------------------

 

US Dollar contract rate to local currency at the rate published in Financial
Times of London on the last Tuesday of the month in which work is performed. In
all other cases, Contractor will bill and Company will remit payment in US
Dollars.

The Company can negotiate a Fixed Price Contract with the Contractor in any
currency depending on the jurisdiction from which the Task Order is issued.

 

A.10 All Contractor invoices shall be delivered to Company within 15 days of the
Invoice Date, and must clearly identify the Task Order, Purchase Order, or other
Company authorization to which it applies. The Company will not pay invoices
older than 180 days unless a documented dispute proceeding is ongoing.

 

A-3



--------------------------------------------------------------------------------

ADDENDUM B

The provisions of Exhibit N of the MSA shall apply to this Amendment.

 

B-1



--------------------------------------------------------------------------------

ADDENDUM C

To be Signed by All Workers At Initiation of Task Order

Secrecy and Inventions Agreement

All Contractor and Subcontractor personnel who are assigned to perform work,
services or tasks for the Company are required to sign the following Agreement.

Dear ___________________________:

You have been assigned by _______________________________ (“Contractor”) to
perform contract services for General Electric Company, General Electric
International, Inc. or an affiliate or subsidiary of the foregoing (individually
and collectively, the “Company”). As a condition of Contractor’s engagement by
Company, it is a requirement that you agree (i) to hold in confidence
information that you learn about the Company as a result of your work, and
(ii) that the results of your work will be owned by the Company.

This Agreement is for the benefit of the Company.

 

  1. Conflict of Interest. You warrant that your work with the Company will not
in any way conflict with any obligations you may have in favor of prior or other
employers or in favor of other persons or entities. You further warrant that,
during the time you are providing services to the Company, you will refrain from
any other activities that would present a conflict of interest with your work on
behalf of the Company.

 

  2. Secrecy. You agree to hold in confidence all proprietary and confidential
information that you obtain from, or as a result of your work for the Company,
or that you develop for the Company, and you agree not to use for your own
benefit or for the benefit of others, or disclose to others, at any time during
or after termination of your work for the Company, such information without the
prior written consent of the Company. You also agree that you will not knowingly
disclose to the Company any information that is the secret, confidential, or
proprietary information of any other person or entity. Confidential information
includes, but is not limited to, all non-public information furnished or made
available to you orally or in writing in connection with your work for the
Company or developed by you, such as data, ideas, concepts, procedures,
agreements, deliverables, notes, summaries, reports, analyses, compilations,
studies, lists, charts, surveys and other materials, both written and oral, in
whatever form maintained concerning the business of the Company or the Company’s
customers and/or vendors. Confidential information also includes any personal
data you may be furnished with or exposed to in the performance of your work for
the Company. Confidential information excludes all information and materials
that are or become publicly available through means other than through the
violation of an obligation of confidentiality to the Company or any other Party.
Your obligation of confidentiality shall continue in effect (a) for seven years
following the date you last provided services to the Company with respect to all
confidential information that is not a trade secret, (b) for as long as such
confidential information remains a trade secret under applicable law, with
respect to confidential information that is a trade secret, and (c) in
perpetuity with respect to all personal or customer data.

 

C-1



--------------------------------------------------------------------------------

  3. Inventions. You agree that any work product that you produce in providing
services to the Company and any inventions, developments, suggestions, ideas,
innovations, concepts or reports conceived, created, developed or discovered by
you as a part or a result of your to the Company (a “Development”) shall be the
sole property of, the Company. You agree to promptly notify the Company of any
Development, and, if deemed necessary or desirable by the Company, you agree to
execute any documents provided by the Company to convey or perfect ownership in
any such Development in the Company or its designee, including an assignment in
the form attached to this agreement or as otherwise provided. You agree to
cooperate with the Company, at the Company’s expense, in obtaining, maintaining
or sustaining patents or other intellectual property protection anywhere in the
world with respect to any such Developments. Should any such Developments be the
result of combined efforts with, or the invention of, any person or persons,
other than yourself, you will so inform the Company of this at the time you
notify the Company of the Development. Your obligations under this letter will
survive any termination of your agreement with the Company and any expiration or
termination of any Task Order or other agreement with the Company under which
you are performing services.

 

  4. Copyrights. You agree that all copyrightable material that results from
services performed by you for the Company shall belong exclusively to the
Company. If by operation of law any such copyrightable materials are deemed not
to be works made for hire, then you hereby assign, and agree to assign in the
future, to the Company the ownership of such materials and the copyrights for
the same. The Company may obtain and hold in its own name copyrights,
registrations, and other protection that may be available with respect to such
copyrightable material, and you agree to provide the Company any assistance
required to perfect such protection. You also agree to waive any “artist’s
rights”, “moral rights”, or other similar rights you might otherwise have in any
copyrightable materials you develop during the term of this Agreement. To the
extent you cannot effectively waive such rights, you agree not to seek to
enforce such rights against the Company or any purchaser or licensee of such
materials from the Company.

 

  5. Employer-employee Relationship. In furnishing services to the Company under
any Task Order or other agreement between the Company and Contractor, you will
not be an employee of the Company and will not by reason of this agreement or
the performance of your services be entitled to participate in or receive any
benefit or right under any of it’s the Company’s employee benefit or welfare
plans, including, without limitation, employee insurance, pension, savings and
stock bonus, and savings and security plans.

 

  6. Governing Law. This agreement, its validity, performance, construction and
effect shall be governed by the laws of the State of New York, United States of
America, excluding its conflict of laws rules. The laws of the United States of
America shall govern issues involving the creation, protection, or exercise of
rights in Intellectual Property.

 

C-2



--------------------------------------------------------------------------------

If the foregoing terms are acceptable to you as a condition for performing
services for the Company, please indicate your acceptance by signing one copy of
this letter and returning it to us. You may retain the other copy for your
information and file.

Very truly yours,

 

Company By:   ________________________________ ACCEPTED:
____________________________________ Date: _______________________________

 

C-3



--------------------------------------------------------------------------------

Addendum C-1

For Execution By Contractors, Subcontractors and Workers Upon Completion of a

Task Order

Assignment of Rights

This is an Assignment made on ____________, 200_, between _______ (“Assignor” or
“you”) and ____________________________________________ (“Company”, “us” or
“we”).

This Assignment relates to any work product, invention, development, suggestion,
idea, innovation, concept or report conceived, created, developed or discovered
by Assignor in connection with services provided by Assignor to the Company
under Task Order ______ (the “Work Product”), which Work Product may be more
specifically described in Annex A to this Assignment.

You represent that you are the sole creator (or have noted other contributors
below) of the Work Product and that the Work Product is original and exclusive
to the Company, has not been previously sold in any form, is not in the public
domain and does not infringe upon any statutory copyright or upon any common law
right, proprietary right or any other right of any third party; that you have
not previously assigned, pledged or otherwise encumbered the same; and that you
have full power to enter into this Assignment and to make the transfer provided
for in this Assignment.

You hereby transfer and assign to us any and all rights you might have in the
Work Product, including any right, title, and interest in and to the physical
embodiment of the Work Product and to any copyright or other intellectual
property right in the Work Product. You acknowledge that this transfer is in
furtherance of your [and your employer’s obligations] to the Company under prior
agreements.

You hereby agree to waive or in any case to not enforce any “moral rights”,
“artist’s rights”, or other similar rights, you might have in relation to the
Work Product.

You acknowledge that this Assignment transfers complete ownership in the Work
Product, the copyright and any other intellectual property right in the Work
Product to the Company, and therefore forecloses your use, sale, authorizing the
sale by any third party of, reproducing, licensing or otherwise exploiting the
Work Product. This Assignment imposes no obligation on the Company to use the
Work Product.

This Agreement, its validity, performance, construction and effect shall be
governed by the laws of the State of New York, United States of America and by
the laws of the United States, excluding its conflict of laws rules.

In Witness Whereof, the Parties have executed this Assignment on the day and
year first above written.

 

C-4



--------------------------------------------------------------------------------

List of Other Contributors, if any: __________________________________ .
ASSIGNOR

 

By:   _________________________ Date: ________________________ GDC Signatory
Authority By:   _________________________ Title: ________________________ Date:
________________________ GE <Business> By:   _________________________ Title:
________________________ Date: ________________________

 

C-5



--------------------------------------------------------------------------------

ADDENDUM D

The provisions of Exhibit L of the MSA shall apply to this Amendment.

 

D-1



--------------------------------------------------------------------------------

Addendum E

Digital Signatures and Electronic Transmissions

 

1. The term “Electronic Transmission” means any record that exists in electronic
format and is sent to a recipient electronically, including but not limited to
via email, e-fax, FTP and other equivalent means that exist today or may exist
in the future, whether owned, operated or hosted by one of the Parties or their
affiliates or any other person or entity.

 

2. The term “Electronic Signature” shall mean any electronic mark, symbol, or
process, attached to or logically associated with a record and executed or
adopted by a person with the intent to sign the record and serves to
authenticate the record.

 

3. The term “Digital Signature” means any Electronic Signature that can
authenticate the identity of the signer of a record, and also ensure the
integrity of the content of the record as a way of ensuring that the record that
was received is the same as the record that has been electronically signed and
transmitted.

 

4. Company and Contractor agree that Statements of Work may be executed via
Digital Signature and sent as an Electronic Transmission, so long as the method
for affixing the Digital Signature meets any and all applicable legal and/or
regulatory requirements for the use of such signatures.

 

5. Each party may rely upon, and assume the authenticity of, any Electronic
Transmission that is signed by a Digital Signature. No Electronic Transmission
shall be denied legal effect merely because it is made electronically. Each
Electronic Transmission shall be deemed sufficient to satisfy any legal
requirement for a “writing” and each Digital Signature shall be deemed
sufficient to satisfy any legal requirement for a “signature,” in each case
including, without limitation, pursuant to the U.S.’s Uniform Commercial Code,
the Federal Uniform Electronic Transactions Act, the Electronic Signatures in
Global and National Commerce Act and any substantive or procedural law governing
such subject matter. Each Electronic Transmission containing a Digital Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and each party hereto agrees not to contest the validity or
enforceability of an Electronic Transmission or Digital Signature under the
provisions of any applicable law requiring certain documents to be in writing or
signed; provided however, that nothing herein shall limit a party’s right to
contest whether an Electronic Transmission or Digital Signature has been altered
after transmission.

 

6. Each party hereto acknowledges and agrees that Electronic Transmissions are
not necessarily secure and that there are risks associated with such methods of
transmitting information, including, without limitation, risks of interception,
disclosure and abuse, and therefore agrees that it will take such further
measures as needed to protect its Electronic Transmissions (e.g., through the
use of passwords or encryption) and further indicates that it assumes and
accepts such risks.

 

E-1



--------------------------------------------------------------------------------

7. An Electronic Transmission shall be deemed to have been received on the date
of transmission thereof.

 

8. The individuals listed on Appendix A hereto are the only persons authorized
to execute a Task Order via Digital Signature. Appendix A may not be changed or
modified except by further amendment.

 

9. Except as amended hereby, the remaining terms and conditions of the Agreement
will remain unmodified and in full force and effect in accordance with its
terms.

 

10. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
This Amendment may be duly executed and delivered by a party by execution and
facsimile delivery of the signature page of a counterpart to the other party,
provided that, if delivery is made by facsimile, the executing party shall
promptly deliver a complete counterpart that it has executed to the other party.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed, effective as of the Effective Date of hereof.

 

GENERAL ELECTRIC COMPANY     CONTRACTOR By:  
_________________________________________     By:  
_________________________________________ Print Name:
___________________________________     Print Name:
___________________________________ Title:
________________________________________     Title:
________________________________________ Date:
________________________________________     Date:
________________________________________

[Signature Page to Amendment]

 

E-2



--------------------------------------------------------------------------------

Addendum F

CHANGE REQUEST

This Change Request, dated as of _____________, 200__, is made by and between
[GE ENTITY] (“Customer”) and ____________________ (“Contractor”) pursuant to the
Statement of Work between the parties dated as of [DATE].

Project Change Request (“PCR”) Initiation:

 

PCR #    < ## >    Date initiated:    <MM/DD/YYYY> Name of requestor:    < NAME>
   Priority of the request:    <Low / Medium / High> Change description:   
<Describe the change in precise detail. Specific reference to the section of the
Statement of Work being changed is helpful. Describe changes to scope, timing or
cost of Services and Deliverables separately, including schedules where
appropriate. If the change involves the inclusion or removal of Contractor
Property or Third Party Materials from the scope of Deliverables, that must be
separately identified (see form Statement of Work for guidance). Use as much
space as is necessary.>

PCR Impact and Cost Analysis:

 

Tasks/Configuration item

   Effort
(person hrs)    Schedule    Cost Impact

Risks Identified:*

 

Risk ID

  

Risk description

   <Include causal analysis>

 

* Planning for mitigation/aversion in software project plan

PCR Approval:

<Approval to be done as mentioned in the plan>

 

     Status    Reason for
rejection*    Approved/Rejected by:    Role    Date

Internal

   <Approved /rejected>            

Company

              

 

* Not applicable if PCR is approved

PCR Implementation:

 

Tasks/Configuration item

   Task/CI description    Version
# out    Version
# In    Responsibility

PCR Implementation Review:

 

Configuration ID

  

Reviewed by:

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Change Request to be
executed, effective as of                     , 20     (the “Effective Date”).

 

[COMPANY]     [CONTRACTOR] By:   _________________________________________    
By:   _________________________________________ Print Name:
___________________________________     Print Name:
___________________________________ Title:
________________________________________     Title:
________________________________________ Date:
________________________________________     Date:
________________________________________

 

  1. APPROVED BY

 

GE <Business Legal Entity>

VENDOR MANAGEMENT TEAM

By:   __________________________________ Print Name:
____________________________ Title: _________________________________ Date:
_________________________________

 

F-2